Name: 88/640/EEC: Commission Decision of 26 September 1988 fixing the delivery levels of ECSC steel products of Spanish origin on to the rest of the Community market, excluding Portugal (Only the Spanish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  international trade
 Date Published: 1988-12-23

 Avis juridique important|31988D064088/640/EEC: Commission Decision of 26 September 1988 fixing the delivery levels of ECSC steel products of Spanish origin on to the rest of the Community market, excluding Portugal (Only the Spanish text is authentic) Official Journal L 355 , 23/12/1988 P. 0069 - 0069*****COMMISSION DECISION OF 26 SEPTEMBER 1988 FIXING THE DELIVERY LEVELS OF ECSC STEEL PRODUCTS OF SPANISH ORIGIN ON TO THE REST OF THE COMMUNITY MARKET, EXCLUDING PORTUGAL ( ONLY THE SPANISH VERSION OF THIS TEXT IS AUTHENTIC ) ( 88/640/ECSC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN COAL AND STEEL COMMUNITY, HAVING REGARD TO THE ACT OF ACCESSION OF SPAIN AND PORTUGAL, AND IN PARTICULAR PROTOCOL 10 THERETO, WITH THE ASSENT OF THE COUNCIL, WHEREAS PROTOCOL 10, WHICH COVERS THE RESTRUCTURING OF THE SPANISH IRON AND STEEL INDUSTRY, AND THE JOINT DECLARATION ON THE SPANISH IRON AND STEEL INDUSTRY PROVIDE THAT DELIVERIES OF ECSC STEEL PRODUCTS OF SPANISH ORIGIN ON TO THE COMMUNITY MARKET MUST BE SUBJECT TO QUANTITATIVE LIMITS IN 1988; WHEREAS PURSUANT TO THE FIRST SUBPARAGRAPH OF PARAGRAPH 6 ( A ) OF PROTOCOL 10, IT FALLS TO THE COMMISSION, WITH THE ASSENT OF THE COUNCIL, TO FIX THE LEVEL OF THOSE DELIVERIES; WHEREAS, BY THE TERMS OF THE FIRST SUBPARAGRAPH OF PARAGRAPH 3 ( A ) OF THE SAID JOINT DECLARATION, THE LEVEL OF DELIVERIES MUST BE COMPATIBLE WITH THE OBJECTIVES OF THE RESTRUCTURING OF THE SPANISH STEEL INDUSTRY AND WITH THE FORECASTS ADOPTED FOR THE DEVELOPMENT OF THE COMMUNITY MARKET; WHEREAS, AT THE SAME TIME, IT IS DESIRABLE TO RETAIN THE PRINCIPLE OF THE MAINTENANCE OF TRADITIONAL TRADE FLOWS BETWEEN SPAIN AND THE REST OF THE COMMUNITY, EXCLUDING PORTUGAL, INTERPRETED ON THE BASIS OF SPANISH DELIVERIES MADE DURING THE REFERENCE YEARS USED IN THE FRAMEWORK OF STEEL INDUSTRY RELATIONS BETWEEN THE COMMUNITY AND SPAIN PRIOR TO THE ACCESSION OF THE LATTER; WHEREAS DELIVERIES OF ECSC STEEL PRODUCTS OF SPANISH ORIGIN ON TO THE REST OF THE COMMUNITY MARKET, EXCLUDING PORTUGAL, WERE NOT PERMITTED TO EXCEED 935 000 TONNES IN 1987; WHEREAS PURSUANT TO THE SECOND SUBPARAGRAPH OF PARAGRAPH 6 ( A ) OF PROTOCOL 10, THOSE DELIVERIES MUST BE LIBERALIZED AS SOON AS THE TRANSITIONAL ARRANGEMENTS EXPIRE, AND IN ORDER TO ENSURE A HARMONIOUS TRANSITION THE LEVEL OF SUCH DELIVERIES MAY BE SUBJECT TO INCREASE BEFORE THE EXPIRY OF THOSE ARRANGEMENTS; WHEREAS SPAIN HAS MADE EFFORTS TO PUT INTO EFFECT A RESTRUCTURING OF ITS STEEL INDUSTRY WHICH WILL REDUCE THE MAXIMUM POSSIBLE OUTPUT TO 17 250 000 TONNES PER ANNUM, HAS ADOPTED THIS DECISION : ARTICLE 1 DELIVERIES OF ECSC STEEL PRODUCTS OF SPANISH ORIGIN ON TO THE REST OF THE COMMUNITY MARKET, EXCLUDING PORTUGAL, DURING 1988 MAY NOT EXCEED 1 100 000 TONNES . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE KINGDOM OF SPAIN . DONE AT BRUSSELS, 26 SEPTEMBER 1988 . FOR THE COMMISSION KARL-HEINZ NARJES VICE-PRESIDENT